Case 2:21-ap-02025           Doc 12   Filed 06/18/21 Entered 06/18/21 08:59:40        Desc Main
                                      Document     Page 1 of 9



                             UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF OHIO

In re:                                           :      Case No. 18-55613
                                                 :
         Caren S. Williamson                     :
                                                 :      Chapter 13
                                                 :
                Debtor.                          :      Judge C. Kathryn Preston


Tanya Smith,                                     :
                                                 :
                Plaintiff,                       :
                                                 :      AP Case No. 21-ap-02025
         v.                                      :
                                                 :
Caren S. Williamson, et al.                      :
                                                 :
                Defendants.                      :


    DEBTOR/DEFENDANT’S MOTION TO DISMISS ADVERSARY PROCEEDING
                           COMPLAINT


         Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), Caren S. Williamson,

Debtor/Defendant (hereinafter “Ms. Williamson”) hereby moves to dismiss Plaintiff’s Complaint.

All of the claims should be dismissed with prejudice.

         A memorandum supporting this motion follows.

                                              Respectfully submitted,

                                              /s/ Rebecca K. Hockenberry
                                              Rebecca K. Hockenberry (0074930)
                                              Thompson & Hockenberry Co. LPA
                                              371 Lexington Avenue
                                              Mansfield, OH 44907
                                              (567) 560-2095
                                              (614) 737-9945 facsimile
                                              Rebecca@attyth.com
                                              Attorney for Defendant
Case 2:21-ap-02025           Doc 12   Filed 06/18/21 Entered 06/18/21 08:59:40      Desc Main
                                      Document     Page 2 of 9



                             UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF OHIO

In re:                                           :     Case No. 18-55613
                                                 :
         Caren S. Williamson                     :
                                                 :     Chapter 13
                                                 :
                Debtor.                          :     Judge C. Kathryn Preston


Tanya Smith,                                     :
                                                 :
                Plaintiff,                       :
                                                 :     AP Case No. 21-ap-02025
         v.                                      :
                                                 :
Caren S. Williamson, et al.                      :
                                                 :
                Defendants.                      :


 MEMORANDUM IN SUPPORT OF DEBTOR/DEFENDANT’S MOTION TO DISMISS
              ADVERSARY PROCEEDING COMPLAINT


         Based upon the foregoing, Debtor/Defendant Caren S. Williamson, respectfully requests

that the adversary proceeding Complaint filed by Tanya Smith be dismissed in accordance with

Rule 12(b).

   I.         FACTS

         Scott Trott (hereinafter “Mr. Trott”), Ms. Williamson’s ex-boyfriend, engaged in

communications with Tanya Smith (hereinafter “Plaintiff”) regarding purchasing Ms.

Williamson’s property located at 268 Pleasant Lee Drive, Heath, Ohio 43056 (hereinafter “the

property”). Mr. Trott showed the property to Plaintiff. He then advised Ms. Williamson of

Plaintiff’s interest in the property and requested that she call Plaintiff to discuss same. Ms.

Williamson contacted Plaintiff by phone as requested. Ms. Williamson communicated to Plaintiff


                                                 2
Case 2:21-ap-02025       Doc 12     Filed 06/18/21 Entered 06/18/21 08:59:40            Desc Main
                                    Document     Page 3 of 9



that she was in Chapter 13 bankruptcy and any sale would need to be approved by the Chapter 13

Trustee and bankruptcy court. Ms. Williamson advised that she would be amenable at that time

to submitting an application for a short sale.

       Plaintiff requested that Ms. Williamson allow her to rent the property while sale

negotiations continued. The property was vacant at that time and Ms. Williamson agreed to rent

the property to Plaintiff, rather than have it set empty. Plaintiff prepared the lease agreement and

submitted it to Ms. Williamson. Ms. Williamson agreed to the terms of the presented lease

agreement and signed same. Based upon the lease agreement, Plaintiff agreed to pay Ms.

Williamson $1,200.00 monthly rent installments from August 17, 2020 and ending July 31, 2021.

Under the section titled “Additional Terms and Conditions”, the parties agreed that Plaintiff “has

the right to purchase the property”. However, the lease agreement is replete of an agreed upon

purchase price or terms. As of June 17, 2021, Plaintiff has only paid $2,700.00 towards the lease

agreement and is in arrears $6,300.00.

       Ms. Williamson knew that some debris needed to be removed from the property and some

repairs needed to be made to the driveway. As set forth in the written amendment on the lease

agreement, Ms. Williamson agreed to waive the rent for August and September to cover the cost

for debris removal. Ms. Williamson also agreed to cut the rent by 50% for the months of October,

November and December to cover the cost of the driveway repairs. There were no other written

amendments to the lease agreement. Plaintiff is in default of the lease agreement for failure to pay

rent as agreed and making unauthorized renovations.

       Since the August 2020, the parties have been in negotiations regarding the purchase of the

property. The first written offer, a very low-ball offer, was received on September 7, 2020. After

receiving the payoff from the mortgage lender, the offer was not accepted. A second offer was



                                                 3
Case 2:21-ap-02025       Doc 12     Filed 06/18/21 Entered 06/18/21 08:59:40              Desc Main
                                    Document     Page 4 of 9



received on November 12, 2020, for an amount of less than half of the mortgage balance. In

December 2020, Ms. Williamson submitted an application for mortgage assistance so that a short

sale offer could be considered. No response was received from PHH Mortgage. In March 2021,

another payoff was requested from PHH Mortgage. On March 22, 2021, a third offer was received

on behalf of Plaintiff again for less than the amount owed on the mortgage. No offers to purchase

the property have been accepted, no agreement has been reached and no contract exists, in writing

or otherwise. In fact, Plaintiff has defaulted on the only contract in existence, the lease agreement,

due to her failure to pay monthly rent payments and making major renovations to the property

without first obtaining Ms. Williamson’s authorization.

   II.       LAW AND ARGUMENT

   1. Automatic Stay Provisions and Jurisdiction

         The automatic stay of the bankruptcy code prohibits “any act to obtain possession of

property of the estate or of property from the estate or to exercise control over property of the

estate.” 11 USC § 362(a)(3). Jurisdiction is also improper as the link to the bankruptcy is that

Plaintiff is seeking to enforce non-existent rights against the real property. The claims are non-

core proceeding under 28 USC § 157, with state court claims and the bankruptcy court may abstain

from hearing this matter. 28 USC § 1334.

            a. Plaintiff is not a creditor in this bankruptcy case.

            Rule 7001(6) provides that an adversary proceeding is “a proceeding to determine the

   dischargeability of a debt.” The debtor has a duty to file a list of creditors in the bankruptcy

   proceeding pursuant to 11 USC Code §521. Debtors do not have a duty to look into a crystal

   ball to predict potential creditors that might arise in the future. Debtor/Defendant filed this

   Chapter 13 bankruptcy case on September 5, 2018. Debtor/Defendant properly listed all of



                                                  4
Case 2:21-ap-02025       Doc 12    Filed 06/18/21 Entered 06/18/21 08:59:40              Desc Main
                                   Document     Page 5 of 9



   her creditors in existence at the time she filed her bankruptcy. Debtor/Defendant did not list

   Plaintiff Tanya Smith as a creditor; and properly so. By Plaintiff’s own admissions in the

   Complaint, Debtor/Defendant had no interactions with Plaintiff prior to the summer of 2020,

   and the actions asserted in the Complaint “arose after the petition for Chapter 13 relief had

   been filed …” See Paragraphs 5, 8, 12, 13, 16, 17, 18, and 19. Accordingly, Plaintiff’s

   allegations under Rule 7001(6) must be dismissed as Plaintiff is not a proper creditor in this

   bankruptcy case.

   2. A Contract for Plaintiff to Purchase Debtor/Defendant’s Real Property Never
      Existed; Therefore, There Can Be No Breach.

       The parties never reached an agreement regarding the purchase of the real property; thus,

there is no contract and thus, no breach of contract. “Essential elements of a contract include an

offer, acceptance, contractual capacity, consideration, a manifestation of mutual assent and legality

of object and of consideration.” Kostelnik v. Helper, 96 Ohio St.3d 1, 2002- Ohio-2985, 770

N.E.2d 58, ¶ 16, quoting Perlmuter Printing Co. v. Strome, Inc., 436 F.Supp. 409, 414 (N.D.Ohio

1976). Here, Plaintiff made numerous offers to Debtor/Defendant to purchase the property. See

Complaint Paragraphs 19, 36, and 38. None of these offers were accepted. “In order to declare

the existence of a contract, the parties to the contract must consent to its terms, there must be a

meeting of the minds of both parties, and the contract must be definite and certain. Episcopal

Retirement Homes, Inc. v. Ohio Dept. of Indus. Relations (1991), 61 Ohio St.3d 366, 369; see,

also, Alligood v. Proctor & Gamble Co. (1991), 72 Ohio App.3d 309. Further, Ohio Revised Code

§ 1335.05 requires that contracts for the sale of lands must be in writing. There was no acceptance,

no meeting of the minds, and any proposal to sell the property was indefinite and uncertain. There

is no written contract for the purchase of the property. Accordingly, there is no contract, written

or otherwise.

                                                 5
Case 2:21-ap-02025       Doc 12     Filed 06/18/21 Entered 06/18/21 08:59:40              Desc Main
                                    Document     Page 6 of 9



       Plaintiff argues that Plaintiff’s acts in performing unapproved major renovations removes

the alleged “oral contract” from the Statute of Fraud requirements under Ohio Revised Code

§1335.05. Plaintiff is in possession of the property under the lease agreement, and nothing more.

Plaintiff took it upon her self to make substantive changes to the property, allegedly to make it

habitable. Under the lease agreement, if the property is uninhabitable the appropriate remedy is to

terminate the lease. The remedy is not to make substantive renovations in an effort to bully Ms.

Williamson into selling Plaintiff the property. Again, there exists no meeting of the minds. The

price of sale for the real property was never agreed upon, nor any other terms.

       Plaintiff’s Counts 1 and 2 seeking enforcement of an oral contract must be dismissed

because Plaintiff fails to state a claim upon which relief can be granted as no contract exists.

   3. Ms. Williamson Made No Misrepresentations and Committed No Fraud.

       Ms. Williamson made no misrepresentations and did not commit fraud. The elements of

fraud are: (a) a misrepresentation or concealment of fact; (b) that is material to the transaction at

hand; (c) made falsely, with knowledge of its falsity or with utter disregard and recklessness as to

whether it is false; (d) with the intent of misleading another into relying upon it; (e) justifiable

reliance upon the misrepresentation or concealment; and (f) resulting injury proximately caused

by reliance. Cohen v. Lamko, Inc., 10 Ohio St.3d 167, 169, 462 N.E.2d 407 (1984). Plaintiff

initiated communications with Ms. Williamson through Ms. Williamson’s ex-boyfriend. Ms.

Williamson did not seek her out. Ms. Williamson agreed to consider offers to sell the property to

Plaintiff and submitted an application for mortgage assistance to PHH Mortgage. Plaintiff initiated

the idea of entering into a lease agreement for the property prior to a contract for sale being agreed

upon. Plaintiff prepared the lease agreement and presented it to Ms. Williamson. Plaintiff has

violated the lease agreement by failing to make monthly lease payments and by making major



                                                  6
Case 2:21-ap-02025       Doc 12     Filed 06/18/21 Entered 06/18/21 08:59:40              Desc Main
                                    Document     Page 7 of 9



renovations to the property without first obtaining Ms. Williamson’s permission. If anyone has

made misrepresentations, it is Plaintiff. Therefore Count 1 of the Complaint should be dismissed.

   4. Plaintiff’s Claim for Intentional Infliction of Emotional Distress is Wholly
      Unsupported.

       Plaintiff has failed to complain of any conduct by Debtor/Defendant that is so extreme and

outrageous as to go beyond the bounds of decency or to be considered intolerable to a civilized

community. Plaintiff has proffered no evidence of severe and debilitating serious emotional

distress. The elements necessary to establish the tort of intentional infliction of emotional distress

were set out by the Supreme Court of Ohio, in Yeager v. Teamsters Local 20 (fn 1) (1983), 6 Ohio

St. 3d 369, as: “1) extreme and outrageous conduct on the part of the defendant; 2) that the

defendant intended to cause emotional distress or was reckless in that regard; 3) that the plaintiff

has suffered serious emotional distress; and 4) that the defendant's conduct was the actual and

proximate cause of that emotional distress.” The parties have merely been trying to reach an

agreement whereby Plaintiff would purchase Debtor/Defendant’s property and Debtor/Defendant

would be willing to sell the property. A lot of communication has taken place over the past year

in this regard until communications broke down without reaching an agreement.

Debtor/Defendant did not use any harsh language or make threats against Plaintiff. Plaintiff’s

Complaint makes a generalized statement that she “experienced (past-tense) severe emotional

distress.” See Complaint Paragraph 62. Such an innocuous assertion is insufficient to support a

claim for intentional infliction of emotional distress. Even the symptoms Plaintiff alleges in

Paragraph 60 are insufficient to support this claim. Therefore, Count III of the Complaint should

be dismissed.




                                                  7
Case 2:21-ap-02025       Doc 12    Filed 06/18/21 Entered 06/18/21 08:59:40           Desc Main
                                   Document     Page 8 of 9




   5. Defendant PHH Mortgage Corporation Should Be Dismissed.

       Defendant PHH Mortgage Corporation must be dismissed as no allegations have been

made by Plaintiff against them and Plaintiff has no privity of contract with PHH Mortgage

Corporation in this matter. Ohio Civil Rules 17, 19 and 21 provide that a defendant must be

necessary to the lawsuit. “A court may find that a party is misjoined when that party has no legal

interest in the litigation.” In re H.W., 114 Ohio St.3d 65 (2007). PHH Mortgage corporation has

no interest in this litigation. Plaintiff included PHH Mortgage Corporation merely as a fishing

expedition. PHH Mortgage Corporation has been improperly joined as a defendant. Accordingly,

PHH Mortgage Corporation should be dismissed from this lawsuit.

       WHEREFORE, Debtor/Defendant respectfully requests that Plaintiff Tanya Smith’s

Complaint be dismissed in it’s entirety.

                                             Respectfully submitted,


                                             /s/ Rebecca K. Hockenberry
                                             Rebecca K. Hockenberry (0074930)
                                             Thompson & Hockenberry Co. LPA
                                             371 Lexington Avenue
                                             Mansfield, OH 44907
                                             (567) 560-2095
                                             (614) 737-9945 facsimile
                                             rebecca@attyth.com




                                                8
Case 2:21-ap-02025     Doc 12    Filed 06/18/21 Entered 06/18/21 08:59:40     Desc Main
                                 Document     Page 9 of 9



                               CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of DEBTOR/DEFENDANT’S
MOTION TO DISMISS ADVERSARY PROCEEDING COMPLAINT was served upon the
following parties on this 18th day of June, 2021, via the Court’s ECF system upon:

   •   Phillip Barragate pbarragate@logs.com
   •   Charley Hess charley@charleyhess.com

And by regular U.S. mail, postage prepaid upon:

   •   Caren S Williamson
       3223 Lakebreeze Drive
       Haines City, FL 33844



                                           /s/ Rebecca K. Hockenberry
                                           Rebecca K. Hockenberry (0074930)




                                              9
